 

Exhibit 10.17

LOGO [g109312g46b66.jpg]

TEAMING AGREEMENT

This Teaming Agreement (“Agreement”) is entered into as of August 12, 2010 (the
“Effective Date”) by and among EntertainmentXpress, Inc. (“Ent-X”), a California
corporation and a wholly-owned subsidiary of Public Media Works, Inc., a
Delaware corporation (“PMW”), PMW, and Modular Conversions, LLC (“MC”), a Nevada
limited liability company.

WHEREAS, MC has an agreement with ConocoPhillips under which MC is working with
ConocoPhillips to convert (each, a “Conversion” and collectively, the
“Conversions”) up to 7,000 independently owned gas stations throughout the
United States (each a “Site” and collectively, the “Sites”) into locations which
include a convenience store, and MC has secured independent private lender
financing for the Conversions;

WHEREAS, Ent-X provides Video DVD and video game rental vending machines (each a
“Kiosk” and collectively the “Kiosks”), and LCD screens suitable for the display
of promotions and advertising (the “Screens”);

WHEREAS, MC desires to include Kiosks and Screens into the Conversions, and
Ent-X desires to work with MC to include the Kiosks and Screens into the
Conversions;

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

I. DUTIES OF MC AND ENT-X

Section 1.1 Inclusion of Kiosks and Screens in Conversions. MC shall use its
commercially reasonable efforts to cause each Conversion of each Site (which
Ent-X determines a Kiosk and Screen is economically feasible) to include a Kiosk
and Screen. The efforts by MC shall include, without limitation, (i) presenting
the Kiosk and Screen opportunity to all independently owned ConocoPhillips Sites
deemed appropriate by Ent-X; (ii) integrating the installation and operation of
the Kiosks and Screens into each Site plan; and (iii) assisting in facilitating
the financing of the Kiosk and Screen which will be included in the construction
cost of the Conversions being financed through independent private lender
financing as provided herein.

Section 1.2 Financing. MC has secured independent private lender financing to
finance the purchase of all Kiosks/Screens to be used at each of the Sites (up
to a maximum of 7,000 Sites) which are placed pursuant to this Agreement. Ent-X
shall be paid $22,000 for each Kiosk/Screen as follows:

 

  •  

A Site Agreement shall be executed for a Site;

 

1



--------------------------------------------------------------------------------

 

  •  

$11,000 payment shall be made to Ent-X within 15 days of MC receiving the first
draw of the construction loan;

 

  •  

Ent-X shall have up to 120 days for the manufacture and installation of the
Kiosk and Screen; and

 

  •  

$11,000 payment shall be made to Ent-X within 15 days of installation of the
Kiosk and Screen.

Section 1.3 Exclusivity. MC agrees that Ent-X shall be the exclusive provider of
all Kiosks and Screens in any Conversion at any Site in the United States and
its territories. MC shall not offer to any Site, or assist in arranging any
third party financing for, any entertainment or rental kiosk or screen suitable
for the display of promotions, movies or advertising, other than the Kiosks and
Screens offered by Ent-X.

Section 1.4 Site Agreements; Payments. The Kiosks and Screens shall be placed
pursuant to the Site Agreement in the form attached hereto as Exhibit A, or such
other form as mutually approved by the parties. The execution and amendment of
any Site Agreement shall be subject to the mutual approval of Ent-X and MC;
provided, however, Ent-X shall have the sole discretion to determine whether a
Site shall be appropriate for its Kiosks and Screens. The revenues derived from
the operation of the Kiosks shall be paid into an account (the “Merchant
Account”) as designated by MC for the management of the payment of the revenue
sharing agreement between Ent-X and MC under Section 2.2 of this Agreement and
between Ent-X and the Site owner under Section 3 of the Site Agreement. The form
of agreement to be used for the Merchant Account to manage the payment to Ent-X
shall be subject to the approval by Ent-X and MC, and shall include the right of
audit by Ent-X and MC.

Section 1.5 Kiosk and Screen Standards; Operation; Ownership. Ent-X shall be
solely responsible for the installation, wiring, operation, maintenance,
servicing and removal of all Kiosks and Screens placed pursuant to this
Agreement, which responsibilities shall include all coordination with MC and the
Site owner. Ent-X shall use commercially reasonable efforts to ensure that all
Kiosks and Screens are operational at all times and to respond to and correct
any malfunctions and outages. Ent-X shall be solely responsible for the removal
of all Kiosks and Screens upon the termination or expiration of a Site Agreement
and the restoration of the Site to its original condition. The installation,
operation, maintenance, servicing and removal of all Kiosks and Screens shall be
performed in a good and workmanlike manner. Ent-X shall secure all necessary
licenses and/or other rights to place, use and operate the Kiosks and Screens as
contemplated by this Agreement. As between the parties, it is understood that
the Retailer, through the construction loan obtained by the Retailer, shall bear
all costs relating to the acquisition, installation and wiring of the Kiosk and
Screens. Moreover, the revenue from the operation of the Kiosks and Screens are
to be used for the operation, maintenance, servicing and removal of the Kiosks
and Screens. As between the parties, Ent-X shall retain full right, title and
ownership interest in and to the Kiosks and Screens, and all data generated by
the operation of the Kiosks and Screens. Upon termination of a Site Agreement,
the Kiosk and Screen shall remain the sole property of Ent-X (or its third party
contractors). MC acknowledges that certain aspects of the obligations to be
performed by Ent-X under this Agreement and the Site Agreements will be provided
by third party contractors of Ent-X.

 

2



--------------------------------------------------------------------------------

 

Section 1.6 Site Coordination. The parties acknowledge that the placement of
Kiosks and Screens into Sites will require coordination between Ent-X, MC, the
private lender, and the Site owner. The parties agree to use their commercially
reasonable efforts to work with one another relating to the scheduling and
placement of the Kiosks and Screens.

Section 1.7 Promotion of Program. The parties shall work together to develop
marketing and promotional materials for presentations to Site owners and
ConocoPhillips regarding the availability of the Kiosks and Screens in the
Conversion program. The parties shall also work together to issue press releases
to create national awareness of the inclusion of the Kiosks and Screens in the
Conversions.

 

II. PMW WARRANT; REVENUE SHARING

Section 2.1 PMW Warrant. MC shall receive a warrant (the “Warrant”) to purchase
shares of PMW common stock in accordance with the provisions of Exhibit B. MC
shall execute an investment representation statement relating to the Warrant
attached as Attachment II to the Warrant. MC covenants such investment
representations shall remain true and correct as of the date of each issuance of
the Warrant and PMW common stock to MC.

Section 2.2 Revenue Sharing. Ent-X shall pay MC a fee equal to 10% of the Gross
Kiosk Sales and 10% of the Gross Ad Sales from each Kiosk and Screen installed
at a Site pursuant to this Agreement. “Gross Kiosk Sales” is defined as all
revenues received by Ent-X from game and DVD sales, rentals, and downloads, less
sales taxes, customer credits and refunds, earned per Kiosk per month for each
Site. “Gross Ad Sales” is defined as all revenues received by Ent-X from
advertising, less any taxes, fees or commissions paid to third parties earned
per Screen per month for each Site. All payments of fees for Gross Kiosk Sales
shall be made from the Merchant Account. All payments of fees for Gross Ad Sales
shall be made from Ent-X to MC.

 

III. TERM AND TERMINATION

Section 3.1 Term. The term of this Agreement shall be for a period of ten
(10) years unless sooner terminated in accordance with this Article III. The
term of this Agreement shall thereafter automatically renew for successive 12
month periods, unless a party hereto provides written notice to the other
parties no later than 6 months prior to the next date of termination and renewal
of its desire to terminate this Agreement.

Section 3.2 Site Agreements. In the event any individual Site Agreement remains
outstanding as of the termination or expiration of this Agreement, the Site
Agreement shall remain in place through the duration of its term and any
extension or renewal thereof.

Section 3.3 Termination by Ent-X. This Agreement and the services to be
performed hereunder may be terminated by Ent-X for a material breach by MC if
the material breach persists for more than ninety (90) days after written notice
has been sent by Ent-X to MC. If Ent-X terminates this Agreement pursuant to
this Section 3.3, Ent-X shall pay within thirty (30) days from the date of
termination any and all consideration due at the time of termination of this
Agreement.

 

3



--------------------------------------------------------------------------------

 

Section 3.4 Termination by MC. This Agreement and the services to be performed
hereunder may be terminated by MC for a material breach by Ent-X or PMW if the
material breach persists for more than ninety (90) days after written notice has
been sent by MC to Ent-X. If MC terminates this Agreement pursuant to this
Section 3.4, Ent-X shall pay within thirty (30) days from the date of
termination any and all consideration due at the time of termination of this
Agreement.

Section 3.5 Termination of a Site Agreement. MC acknowledges that Ent-X may
remove a Kiosk and/or Screen from a Site at any time if it is not meeting the
performance requirements of Ent-X. Ent-X shall coordinate with MC regarding the
removal of the Kiosks and Screens, and the parties shall work together for the
assignment of the Site Agreement to another mutually agreeable Site owner.

 

IV. WAIVER

Section 4.1 Waiver. Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the party’s right to enforce
the provision, nor shall any waiver of any breach of any provision be a waiver
of any succeeding breach of any provision or a waiver of the provision itself
for any other provision.

 

V. ENTIRE AGREEMENT; MODIFICATION

Section 5.1 Entire Agreement; Modification. This Agreement, together with the
Exhibits hereto, constitutes the entire understanding between the parties
relating to the subject matter hereof. This Agreement may not be amended or
modified, except in a writing signed by all parties hereto.

 

VI. CONFIDENTIALITY; LIMITATION OF LIABILITY

Section 6.1 Disclosure of Information. MC, PMW and Ent-X each agree that they
will hold all confidential information of the other party in accordance with the
Non-Disclosure Agreement between the parties (the “NDA”). Ent-X and MC each
recognize that all information regarding the Kiosks and Screens which is
disclosed to MC pursuant to this Agreement is and will be proprietary property
of Ent-X and subject to the NDA.

Section 6.2 Confidentiality of this Agreement. The parties agree that this’
entire Agreement is confidential in nature and that, unless otherwise required
by law or government regulation, neither of the parties shall disclose all or
any parts of it to any person, agency, company, or government authority
whatsoever without first obtaining a written approval of the other party;
provided, however, MC agrees that PMW may disclose this Agreement as may be
required by law or to comply with its public reporting obligations.

Section 6.3 Public Announcements. The parties shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement or the subject matter or performance hereof, and shall
not issue any other press release or make any other public statement relating to
the party without their prior written consent, except as may be required by law
or PMW’s public reporting requirements.

 

4



--------------------------------------------------------------------------------

 

Section 6.4 Limitation of Liability. Neither party shall be liable to the other
party for any special, consequential or incidental damages or any other indirect
economic loss or damage suffered by the other party arising out of or related to
this Agreement or a Site Agreement. Ent-X and PMW make no express or implied
warranties with respect to the Kiosks or Screens, including but not limited to
any warranty with respect to the performance of the Kiosks or Screens, or any
express or implied warranties concerning the results to be obtained from the
operation of the Kiosks or Screens, including, without limitation, any
warranties concerning the performance, merchantability, suitability,
non-infringement or fitness for a particular purpose of the Kiosks or Screens.

 

VII. GENERAL PROVISIONS

Section 7.1 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to each party at its respective address as set forth on the signature page
hereof or at such other address or electronic mail address as either party may
designate to the other party hereto.

Section 7.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflict of law provisions.

Section 7.3 No Guaranteed Performance. MC acknowledges and agrees that PMW and
Ent-X have not provided any assurances, promises or guarantees with respect to
the revenue expectations or expected sales of the Kiosks or Screens, and MC has
not relied upon any promises, statements or representations by PMW or Ent-X in
entering into this Agreement, nor has MC made any assurances, promises,
statements, representations or guarantees to ConocoPhillips or any Site owner
with respect to any revenue expectations or expected sales of the Kiosks or
Screens. Ent-X and PMW acknowledge and agree that MC has not provided any
assurances, promises or guarantees with respect to the number of Kiosks or
Screens to be included within the Conversions.

Section 7.4 Counterparts. This Agreement may be executed in any number of
counterparts and delivered by facsimile or electronic/PDF transmission, each of
which shall be an original and all of which shall constitute together but one
and the same document.

Section 7.5 Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

 

Section 7.6 Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions or applications of this Agreement
which can be given effect without the invalid or unenforceable provision or
application. To that end the provisions of this Agreement are to be severable.

Section 7.7 Taxes. Each party is responsible for the payment of any and all
taxes, of whatever type, including, but not limited to, income, sales, use and
personal property taxes that relate to the revenue or compensation received by
such party pursuant to this Agreement, a Site Agreement, and the matters
contemplated by this Agreement.

Section 7.8 Assignment. No party to this Agreement may transfer or assign this
Agreement without the prior written consent of the other parties; provided,
however, MC, PMW and Ent-X may assign this Agreement to a successor in interest
resulting from a stock sale, merger, sale of all or substantially all of the
assets of the party, or a similar transaction, without the prior written consent
of the other. Notwithstanding the foregoing, the parties agree and acknowledge
that either party may delegate some or all of its obligations under this
Agreement to other persons; provided, that the delegating party shall remain
liable for the performance of all such obligations. This Agreement is binding
upon and inures after the benefit of the parties and their respective successors
and assigns.

Section 7.9 Survival. The provisions of Articles III (Termination), VI
(Confidentiality; Limitation of Liability), and VII (General Provisions) shall
survive the termination of this Agreement.

Section 7.10 Force Majeur. Neither party hereto shall be liable for its failure
to perform hereunder due to contingencies beyond its reasonable control
including but not limited to strikes, riots, fires, acts of God, or governmental
laws, regulations, orders or actions.

Section 7.11 Independent Contractor. The parties expressly intend and agree that
each party is acting as an independent contractor of the other party. Nothing
contained in this Agreement shall be deemed to create a partnership, joint
venture or agency relationship between the parties, nor does it grant either
party any authority to assume or create any obligation on behalf of or in the
name of the other.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

MC:

Modular Conversions, LLC

 

ENT-X:

EntertainmentXpress, Inc.

2691 Dow Ave. “F”

Tustin, CA 92780

FAX: (714) 361-8140

 

2330 Marinship Way Ste. #301

Sausalito, CA 94965

FAX: (415) 729-8021

By:  

/s/ John Neal

  By:  

/s/ Martin W. Greenwald

Print Name: John W. Neal, III

Title: Manager

   

Martin W. Greenwald,

Chief Executive Officer

   

PUBM:

Public Media Works, Inc.

   

2330 Marinship Way, Ste. #301

Sausalito, CA 94965

FAX: (415) 729-8021

    By:  

/s/ Martin W. Greenwald

     

Martin W. Greenwald,

Chief Executive Officer

[Signature Page to Teaming Agreement]

 

7